Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered February 1, 2007 in a breach of contract action. The order, insofar as appealed from, granted in part plaintiffs motion for summary judgment and denied defendants’ cross motion for partial summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Hurlbutt, J.P., Smith, Centra, Lunn and Fahey, JJ.